Exhibit SECOND AMENDMENT TO EMPLOYMENT AGREEMENT THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made and entered into as of this 31st day of December 2008, by and between HAWK CORPORATION, a Delaware corporation which maintains a place of business at 200 Public Square, Suite 1500, Cleveland Ohio 44114 (“Employer”), and JOSEPH J. LEVANDUSKI, an individual who resides at 9979 Barr Road, Brecksville, Ohio 44141 ( “Employee”) RECITALS: A. Employer and Employee are parties to an Employment Agreement dated as of August 14, 2006 (the “Original Agreement”). B. Employer, Employee and Hawk Corporation, a Delaware corporation which maintains a place of business at 200 Public Square, Suite 1500, Cleveland Ohio 44114, amended the Original Agreement in Amendment to Agreements dated as of November 10, 2006 (the “OA Amendment No. 1,” and together with the Original Agreement, the “Amended Original Agreement”). C. In order to ensure compliance with Section 409A of the Internal Revenue Code of 1986, as amended, and the U.S. Department of Treasury regulations and other interpretive guidance issued thereunder, Employer and Employee desire to further amend the Amended Original Agreement as set forth in this Amendment. ACCORDINGLY, in consideration of the promises hereinafter set forth in this Amendment, the parties agree as follows: 1.Changes to Section 4 of the Amended Original Agreement. Employer and Employee hereby agree that Section 4 of the Amended Original Agreement is hereby deleted from the Amended Original Agreement in its entirety and is replaced by the following new Section 4: 4.Compensation. (a)For services rendered pursuant to this Agreement, and for the covenants and agreements of Employee set forth herein, Employee shall receive the following:(i) a base salary at the rate of $22,916.67 per month (annual rate: $275,000) payable in accordance with the normal payroll procedures of Employer, which amount is subject to annual review and possible increase at the discretion of Chairman, with the advice and consent of the Compensation
